PER CURIAM.
Petitioner seeks review of an order of the circuit court denying his petition for writ of mandamus. Among his arguments, petitioner alleged that in setting his presumptive parole release date after a parole revocation, the Florida Parole Commission violated ex post facto prohibitions in utilizing statutory and rule amendments enacted after petitioner committed the crimes involved in his original incarceration. We treat the request for review as a petition for writ of certiorari. See Sheley v. Florida Parole Commission, 720 So.2d 216 (Fla.1998). We conclude the petitioner was accorded due process, and the circuit court applied the correct law.
Accordingly, we deny the petition for writ of certiorari.
JOANOS, KAHN and DAVIS, JJ., concur.